DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 U.S.C. 112(f) &
Claim Rejections - 35 U.S.C. 112(a) & (b)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–13 recite limitations that invoke 35 U.S.C. 112(f).  
Claims 1, 3 and 7–10 are rejected under 35 U.S.C. 112(a) and (b) because the disclosure fails to provide the corresponding structure, material or acts for performing the function associated with limitations that invoke 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claims 1 recites:
1.  An air filter device of an industrial machine in which an air filter is arranged in a filtered portion of the industrial machine, the air filter device comprising:
a first operation unit which transports the long air filter toward the filtered portion;
a second operation unit which collects the air filter transported from the first operation unit and used in the filtered portion; and
a control unit which controls drive of the first operation unit and the second operation unit,
wherein the control unit includes a first determination unit which determines whether or not the air filter in the first operation unit is about to run out or runs out, and outputs, when the first determination unit determines that the air filter is about to run out or runs out, a signal indicating that the air filter needs to be replaced.

The “first operation unit” and the “second operation unit” limitations invoke 35 U.S.C. 112(f).  They recite the generic placeholder “unit” coupled with the functional language of transporting a filter, and collecting a filter, respectively.  The limitations do not describe the structure for performing the function.  The preceding language “first operation” and “second operation” describes the function rather than structure of the units.
Because each limitation invokes 35 U.S.C. 112(f), the corresponding structure, material or acts for performing the claimed function is that described in the specification, and equivalents thereof.  MPEP 2181(II).
Here, the disclosure illustrates the first and second operation units 3, 4 each being a roller. Disclosure filed Mar. 31, 2020 (“Disclosure”) Fig. 2, p. 8.  Therefore, the corresponding structure for the “first operation unit” and the “second operation unit” is a roller, and equivalents thereof.
Additionally, the “a first determination unit” limitation invokes 35 U.S.C. 112(f).  It recites a generic placeholder “unit” coupled with functional language—“determines whether or not the air filter in the first operation unit is about to run out or runs out, and outputs, when the first determination unit determines that the air filter is about to run out or runs out, a signal indicating that the air filter needs to be replaced.”  The limitation does not recite structure for performing the functions.  The language “first determination” describes the function rather than the structure of the unit.
The disclosure fails to provide the corresponding structure, material or act for performing the function associated with the “first operation unit.”  Rather, the disclosure merely illustrates a black box 11 corresponding to this unit.  Disclosure Fig. 3.  Therefore, the claim is indefinite under 35 U.S.C. 112(b) and lacks written description under 35 U.S.C. 112(a).
Note that the “control unit” limitation does not invoke 35 U.S.C. 112(f), because a control unit is synonymous with a controller.  A controller is a class of structure that takes its name from the function it performs, similar to “filters” or “brakes.”  MPEP 2181(I)(A).
These interpretations carry through to claims 12 and 13 because they depend from claim 1.



Claim 2 recites:
2.  An air filter device of an industrial machine in which an air filter is arranged in a filtered portion of the industrial machine, the air filter device comprising:
a first operation unit which transports the long air filter toward the filtered portion;
a second operation unit which collects the air filter transported from the first operation unit and used in the filtered portion;
a control unit which controls drive of the first operation unit and the second operation unit; and
		a dirt removal unit which removes dirt adhered to the air filter.

The “first operation unit” and “second operation unit” limitations invoke 35 U.S.C. 112(f), for the same reasons as explained in claim 1.  The corresponding structure, material or act for performing the function is a roller, and equivalents thereof, as explained in claim 1 above.
Additionally, the “dirt removal unit” limitation invokes 35 U.S.C. 112(f).  It recites a generic placeholder “unit” coupled with functional language “which removes dirt adhered to the air filter” without reciting structure for performing the function. The language “dirt removal” describes the function rather than the structure of the unit.
The disclosure indicates that the dirt removal unit comprises an air blowing nozzle, a vibrator, a brush or a chamber filled with cleaning fluid.  Disclosure ps. 17–19.
Therefore, the corresponding structure, material or act for performing the function is an air blowing nozzle, vibrator or brush.
These interpretations carry through to claims 3–11 because they depend from claim 2.
Claim 3 recites:
3.  The air filter device of the industrial machine according to claim 2,
wherein the control unit further includes a first determination unit which determines whether or not the air filter in the first operation unit or the second operation unit is about to run out or runs out, and
when the first determination unit determines that the air filter in the first operation unit or the second operation unit is about to run out or runs out, the control unit controls the drive of the first operation unit and the second operation unit so as to transport the air filter in an opposite direction.

The “first determination unit” limitation invokes 35 U.S.C. 112(f).  It recites a generic placeholder, “unit,” coupled with functional language without providing structure for performing the function.  The language “first determination” describes the function rather than the structure of the unit.
The disclosure fails to provide the corresponding structure, material or act for performing the function associated with the “first operation unit.”  Rather, the disclosure merely illustrates a black box 11 corresponding to this unit.  Disclosure Fig. 3.  Therefore, the claim is indefinite under 35 U.S.C. 112(b) and lacks written description under 35 U.S.C. 112(a).
Claim 4 is rejected under 35 U.S.C. 112(a) and (b), because it depends from claim 3.





Claim 7 recites:
7.  The air filter device of the industrial machine according to claim 2, the air filter device further comprising: an inspection unit which inspects, with a sensor, a state of the dirt of the air filter after the dirt is removed with the dirt removal unit,
wherein the control unit further includes a second determination unit which determines whether or not the state of the dirt of the air filter inspected with the inspection unit exceeds a preset state of the dirt, and
when the second determination unit determines that the preset state of the dirt is exceeded, the control unit outputs a Signal indicating that the air filter needs to be replaced.

The “second determination unit” limitation invokes 35 U.S.C. 112(f), because it recites the generic placeholder “unit” coupled with functional language, without providing structure for performing the function.  The language “second determination” describes the function rather than the structure of the unit.
The disclosure fails to provide the corresponding structure, material or act for performing the function associated with the “second operation unit.”  Rather, the disclosure merely illustrates a black box 12 corresponding to this unit.  Disclosure Fig. 10.  Therefore, the claim is indefinite under 35 U.S.C. 112(b) and lacks written description under 35 U.S.C. 112(a).
Note that the “inspection unit” limitation does not invoke 35 U.S.C. 112(f), because the claim indicates that the structure of this unit includes a “sensor.”



Claim 8 recites:
8.  The air filter device of the industrial machine according to claim 2, the air filter device further comprising: an inspection unit which inspects, with a sensor, a state of the dirt of the air filter after the dirt is removed with the dirt removal unit,
wherein the control unit further includes a second determination unit which determines whether or not the state of the dirt of the air filter inspected with the inspection unit exceeds a preset state of the dirt, and
when the second determination unit determines that the preset state of the dirt is exceeded, the control unit controls the drive of the first operation unit and the second operation unit so as to transport again the air filter toward the dirt removal unit.

The “second determination unit” limitation invokes 35 U.S.C. 112(f), because it recites the generic placeholder “unit” coupled with functional language, without providing structure for performing the function.  The language “second determination” describes the function rather than the structure of the unit.
The disclosure fails to provide the corresponding structure, material or act for performing the function associated with the “second operation unit.”  Rather, the disclosure merely illustrates a black box 12 corresponding to this unit.  Disclosure Fig. 10.  Therefore, the claim is indefinite under 35 U.S.C. 112(b) and lacks written description under 35 U.S.C. 112(a).





Claim 9 recites:
9. The air filter device of the industrial machine according to claim 2, wherein the dirt removal unit includes a first dirt removal unit and a second dirt removal unit which removes the dirt by a method different from a method of the first dirt removal unit, the air filter is transported to the first dirt removal unit,
the air filter device further includes an inspection unit which inspects, with a sensor, a state of the dirt of the air filter after the dirt is removed with the first dirt removal unit,
the control unit further includes a second determination unit which determines whether or not the state of the dirt of the air filter inspected with the inspection unit exceeds a preset state of the dirt, and
when the second determination unit determines that the preset state of the dirt is exceeded, the control unit switches, to the second dirt removal unit, the dirt removal unit to which the air filter is transported.

The “first dirt removal unit” and “second dirt removal unit” limitations invoke 35 U.S.C. 112(f), because they each recite the generic placeholder “unit” coupled with functional language, without providing the structure for performing the functions.  The language “first dirt removal” and “second dirt removal” describes the function rather than the structure of the units.  
The disclosure indicates that the dirt removal unit comprises an air blowing nozzle, a vibrator, a brush or a chamber filled with cleaning fluid.  Disclosure ps. 17–19.  Therefore, the structure, material or act for performing the function of the “first dirt removal unit” and the “second dirt removal unit” is an air blowing nozzle, a vibrator, a brush or a chamber filled with cleaning fluid and equivalents.  The structure, material or act for performing the function of the “second dirt removal unit” is a chamber filled with cleaning fluid, and equivalents.  
Additionally, the “second determination unit” limitation invokes 35 U.S.C. 112(f), because it recites the generic placeholder “unit” coupled with functional language, without providing structure for performing the function.  The language “second determination” describes the function rather than the structure of the unit.
The disclosure fails to provide the corresponding structure, material or act for performing the function associated with the “second operation unit.”  Rather, the disclosure merely illustrates a black box 12 corresponding to this unit.  Disclosure Fig. 10.  Therefore, the claim is indefinite under 35 U.S.C. 112(b) and lacks written description under 35 U.S.C. 112(a).
Regarding claim 10, note that the “first dirt removal unit” and the “second dirt removal unit” limitations do not invoke 35 U.S.C. 112(f).  The claim describes the structure of the first dirt removal unit as a device that uses air to blow away the dirt adhered to the air filter.  The structure of the second dirt removal unit something used to immerse the dirt adhered to the air filter in a cleaning fluid to remove the dirt.
Claim 11 recites:
11.  The air filter device of the industrial machine according to claim 2, wherein the control unit further includes a third determination unit which determines whether or not an operating time preset in the industrial machine is exceeded, and
when the third determination unit determines that the operating time is exceeded, the control unit outputs the signal indicating that the air filter needs to be replaced.

Note that the “third determination unit” limitation does not invoke 35 U.S.C. 112(f), because a person of ordinary skill in the art would have understood that it describes time that is able to send a signal.
Claim 12 recites:
12. The air filter device of the industrial machine according to claim 1, wherein the industrial machine includes a motor drive device which controls drive of a motor provided in the industrial machine, and
the control unit is formed with the motor drive device.

Note that the “motor drive device” limitation does not invoke 35 U.S.C. 112(f) because it describes a controller, which is a class of structure that takes its name from the function it performs.  MPEP 2181(I)(A).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 each recite the limitation “the long air filter.”  This phrase lacks antecedent basis, because each claim previously describes “an air filter.”  Also, the phrase is indefinite because “long” is subjective terminology which is not defined by the specification and has no accepted meaning in the art.  MPEP 2173.05(b)(IV).  To correct this issue, the limitation could be amended to “the 
Claims 3–13 are indefinite because they depend from claims 1 or 2.
Additionally, claim 5 recites:
5.  The air filter device of the industrial machine according to claim 2, wherein the control unit controls the drive of the first operation unit or the second operation unit so as to transport the air filter in the second operation unit toward the first operation unit without passing the air filter through the filtered portion.

Claim 5 is indefinite because “the drive” lacks antecedent basis.  To overcome this rejection, claim 5 could be rewritten as:
5.  The air filter device of the industrial machine according to claim 2, wherein the control unit controls [[the]] a drive of the first operation unit or the second operation unit so as to transport the air filter in the second operation unit toward the first operation unit without passing the air filter through the filtered portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe, JPH0798148A1.
Regarding claim 1, discloses a filter casing 3 for an air conditioner 1.  Watanabe Fig. 1, [0005].  The filter casing 3 comprises a roll filter 4 arranged on a filtered portion of the air conditioner 1.  Id.  The filter casing 3 reads on the “air filter device” of claim 1.  The roll filter 4 reads on the “air filter.”
The filter casing 3 comprises a winding portion 33 and an unwinding portion 34.  Watanabe Fig. 2, [0005].  The winding and unwinding portions 33, 34 each comprise a roll core 42, which delivers and receives filter material from the roll filter 4, respectively.  The winding portion 33 reads on the “first operation unit which transports the long air filter toward the filtered portion.”  The unwinding portion 34 reads on the “second operation unit which collects the air filter transported from the first operation unit and used in the filtered portion.”     
The filter casing 1 comprises a controller 5 that receives a signal from end detection means L2 when unwinding of the filter 4 is completed.  Watanabe Fig. 3, [0007], [0015].  The controller 5 sends a signal to an orange indicator lamp 53 to illuminate the lamp to notify that the filter has run out.  Id. at Fig. 3, [0016].  When the lamp 53 is illuminated, a serviceman will replace the filter roll 4.  Id.  The controller 5 reads on the “control unit.”  The mechanism in the controller 5 that determines that unwinding of the filter 4 is completed to then send the signal to the lamp 53 is the “first determination unit.”

    PNG
    media_image1.png
    859
    1719
    media_image1.png
    Greyscale


Regarding claim 12, the controller 5 has a motor drive device that controls drive of motor 21, because the controller 5 can drive and stop the motor 21.  Watanabe [0015].
Regarding claim 13, the controller 5 controls the drive of the winding and unwinding portions 33, 34 (the “first operation unit” and the “second operation unit”) so as to transport the air filter to the filtered portion intermittently, because the motor 21 is driven to move the filter 4 after an operating time has been exceeded.  Watanabe [0015].
Note that the limitations of claim 13 that describe the operation of the control unit fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Claim Rejections - 35 USC § 102
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al., US 3,902,455.
Regarding claim 2, Lehmann teaches an electrostatic spray coating apparatus 10.  Lehmann Fig. 1, col. 3, ll. 15–38.  The apparatus 10 comprises a cabin 11 that contains a filter 24 that removes coating material from air.  Id. at col. 4, ll. 26–37.  The cabin 11 reads on the “air filter device” of claim 1.  The filter 24 reads on the “air filter.”
The cabin 11 comprises a drawn-off roller 33 that lets out filter material of the filter 24, and a take-up roller 39 that receives filter material of the filter 24.  Lehmann Fig. 2, col. 4, ll. 26–37.  The drawn-off roller 33 reads on the “first operation unit which transports the long air filter toward the filtered portion.”  The take-up roller 39 reads on the “second operation unit which collects the air filter transported from the first operation unit and used in the filtered portion.”
The cabin 11 necessarily has some sort of control unit, such as a human operator or computer, that controls drive of the drawn-off roller 33 and take-up roller 39, because the two rollers 33, 39 move so that the material of the filter 24 is transferred from roller 33 to roller 39.  Lehmann col. 4, ll. 26–37.  
In the Fig. 5 embodiment, the cabin 11 comprises a beater roller 48 and blower nozzle 40’, which are used to remove debris from the filter.  Lehmann Fig. 5, col. 53–68.  The beater roller 48 and/or the nozzle 40 read on the “dirt removal unit.”   

    PNG
    media_image2.png
    1018
    1255
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 7–11 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al., US 3,902,455.
Regarding claim 3, Lehmann teaches the limitations of claim 2, as explained above.
The reference differs from claim 3 because, while the reference necessarily has a mechanism to control the movement of the rollers 33, 39, it is silent as to how this control mechanism operates.  Therefore, Lehmann does not disclose that the control mechanism includes a first determination unit that determines whether or not the filter 24 is about to run out or runs out.
But it would have been obvious for the system to be controlled by a human operator who would control the movement of the rollers 33, 39 because the system is a spray coating device where what appears to be a hand-held gun 19 is used to apply coating material.  Lehmann Fig. 1, col. 3, ll. 24–32.  The human operator would correspond to the “control unit.”
The mind of the user would correspond to the “first determination unit.”  The rollers 33, 39 are viewable, as seen in Fig. 2.  Therefore, the operator could visually look at the rolls to determine whether the filter 24 is about to run out or has run out on either roll.  The user could then drive the rollers 33, 39 in an opposite direction after making this determination.
Note that the limitation indicating that the—“control unit controls the drive of the first operation unit and the second operation unit so as to transport the air filter in an opposite direction”—fails to receive patentable weight.  This limitation describes the manner in which the device is intended to be used rather than its structure.  MPEP 2114(II).
Regarding claim 4, in Lehmann, the beater roller 48 and blower nozzle 40’ (the “dirt removal unit”) remove dirt from the filter band 24 as the filter band 24 is transported from drawn-off roller 33 (the “second operation unit”) toward take-up roller 39 (the “second operation unit”).  Because the beater roller 48 and blower nozzle 40’ are between the drawn-off roller 33 and take-up roller 39, Lehmann’s construction reads on the dirt removal unit removes dirt on a transport path of the air filter between the first operation unit and the filtered portion and dirt on a transport path of the air filter between the second operation unit and the filtered portion.  
Also, the cabin 11 that holds the filter unit 24 can comprise a mechanism that applies a high-voltage alternating current to the side walls of the cabin to remove coating.  Lehmann Fig. 2, col. 5, ll. 12–22.  This mechanism could read on the “dirt removal unit” of claim 2, because the current would remove at least some coating from the filter 24.  Id.  The current applied to the left-hand side wall (from the perspective of Fig. 2) would remove dirt on a transport path of the filter 24 between the roller 33 (the “first operation unit”) and the filtered portion.  The current applied to the right-hand side wall would remove dirt on a transport path of the filter 24 between the roller 39 (the “second operation unit”) and the filtered portion.  
Note that the mechanism that applies high-voltage alternating current is an equivalent structure to that corresponding to the “dirt removal unit” because a person of ordinary skill in the art would have understood the interchangability of this mechanism for the corresponding structure illustrated in the Applicant’s specification.  MPEP 2183.  For instance, the disclosure says that the dirt removal unit can be an air blowing nozzle.  Spec. p. 18.  Lehmann teaches that the alternating current can be used to clean the filter 24 in place of, or in addition to blower nozzle 40’.  Lehmann col. 4, ll. 31–37, col. 5, ll. 12–35.  
Regarding claim 7, it would have been obvious for the filter system in Lehmann to be controlled by a human, for the reasons stated in the rejection of claim 3 above.  The eyes of the human would read on the “inspection unit which inspects, with a sensor, a state of the dirt of the air filter after the dirt is removed with the dirt removal unit.”  This is because the human user could look at the filter material on roller 39 to see if it is dirty after it is cleaned by the beater 49 and nozzle 40’.  The human could then determine whether or not the state of the dirt on the filter 24 is dirty or not (i.e., exceeds a preset state of the dirt).  When the human determines that the filter 24 is dirty, the human would think that the filter 24 needs to be replaced.  This would read on outputting a signal indicating that the air filter needs to be replaced.
Note also that the limitations of claim 7 fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus. MPEP 2114(II).
Regarding claim 8, it would have been obvious for the filter system in Lehmann to be controlled by a human, for the reasons stated in the rejection of claim 3 above.  The eyes of the human would read on the “inspection unit which inspects, with a sensor, a state of the dirt of the air filter after the dirt is removed with the dirt removal unit.”  This is because the human user could look at the filter material on roller 39 to see if it is dirty after it is cleaned by the beater 49 and nozzle 40’.  The human could then determine whether or not the state of the dirt on the filter 24 is dirty or not (i.e., exceeds a preset state of the dirt).  When the human determines that the filter 24 is dirty, the human could reverse the direction in which the filter 24 moves to transport the filter 24 toward the beater 48 and nozzle 40’.
Note also that the limitations of claim 8 fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus. MPEP 2114(II).
Regarding claim 9, the beater 48 reads on the “first dirt removal unit” and the nozzle 40’ reads on the “second dirt removal unit.”  Lehmann Fig. 5, col. 4, ll. 61–68.  The beater 48 and nozzle 40’ use different methods for cleaning the filter 24.  Id.  Also, the filter 24 can be cleaned by a high-voltage alternating current field, which releases coating material that adheres to the filter 24 and propels it into collecting container 41.  Lehmann col. 5, ll. 12–22.  This mechanism could correspond to the “first dirt removal unit” or the “second dirt removal unit” of claim 9.
 It would have been obvious for the filter system in Lehmann to be controlled by a human, for the reasons stated in the rejection of claim 3 above.  The eyes of the human would read on the “inspection unit which inspects, with a sensor, a state of the dirt of the air filter after the dirt is removed with the dirt removal unit.”  This is because the human user could look at the filter material on roller 39 to see if it is dirty after it is cleaned by the beater 49 and nozzle 40’.  The human could then determine whether or not the state of the dirt on the filter 24 is dirty or not (i.e., exceeds a preset state of the dirt).  When the human determines that the filter 24 is dirty, the human could turn the blower nozzle 40’ on.
Note also that the limitations of claim 9 that describe how the control unit operates fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus. MPEP 2114(II).
Regarding claim 10, the nozzle 40’ uses air to blow debris adhered to the filter 24 so as to remove the debris.  Lehmann Fig. 5, col. 4, ll. 61–68.  The interior of the container 41 immerses the debris adhered to the filter 24 in air, which is a fluid. The air is a “cleaning fluid” when high voltage alternating current is propagated through it to remove coating material from the filter 24.  Id. at col. 5, ll. 12–35.
Regarding claim 11, it would have been obvious for the filter system in Lehmann to be controlled by a human, for the reasons stated in the rejection of claim 3 above.  The mind of the human could determine that the operating time of the device in Lehmann has been exceeded.  The human could then think (i.e., output a signal within the brain) that the filter 24 needs to be replaced.
Note also that the limitations of claim 11 that describe how the control unit operates fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus. MPEP 2114(II).
Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al., US 3,902,455 or alternatively under 35 U.S.C. 103 as being unpatentable over Lehmann in view of Martin et al., US 2008/0283220 A1.
Regarding claim 5, the limitation requiring that—the control unit controls the drive of the drive of the first operation unit or the second operation unit so as to transport the air filter in the second operation unit toward the first operation unit without passing the air filter through the filtered portion—fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).
But note that it also would have been obvious to move the filter 24 in the reverse direction, in view of Martin.  Specifically, Martin discloses a roll of filter material 30 that is moved between a drive roller 34 and take-up roller 34.  Martin Fig. 2, [0016].  The filter material 30 is cleaned by compressed air.  Id. at [0028].  When the filter 30 has rolled as far as possible onto take-up roller 34, scrolling may be reversed, repositioning filter material across the area where it is exposed to dirty fluid, as needed.  Id.  A person of ordinary skill in the art would have understood that this is beneficial because it allows the cleaned filter material to be reused, so that a user does not need to replace the entire roll of filter material.
In Lehmann, it would have been obvious to reverse the direction of the rollers 33, 39 so that the filter material 24 moves from roller 39 toward roller 33, when the filter 24 is rolled as far as possible onto take-up roller 39.  The filter material 24 is cleaned by beater roller 38 and blower nozzle 40’, and therefore the filter material 24 would be capable of reuse.  
With this modification, some of the filter material 24 would be transported from roller 39 (the “second operation unit”) toward roller 33 (the “first operation unit”) without passing through the filtered portion, because the filter material 24 extends outside of the area where fluid is filtered, as seen in Fig. 2.
Regarding claim 6, the limitation requiring that—the dirt removal unit removes dirt on a transport path of the air filter which is moved from the second operation unit toward the first operation unit—fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
But it would have been obvious for the filter 24 in Lehmann to move from roller 39 (the “second operation unit”) toward roller 33 (the “first operation unit”), as explained in the rejection of claim 5 above.  While the prior art does not explicitly teach that the beater 48 and nozzle 40’ clean the filter 24 when it moves in the reverse direction, it would have been obvious for the filter 24 to be cleaned in the reverse direction.  This is because the filter 24 is reversed so that it can be reused for filtering.  It would have been obvious for the filter 24 to be cleaned when its direction is reversed, to ensure that it is sufficiently clean so that it can be reused for filtering.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7 and 11–13 are rejected under 35 U.S.C. 101.
There are two criteria for subject matter eligibility.  MPEP 2106(I).  First, the claimed invention must be to one of the four statutory categories—a process, machine, manufacture, or composition of matter.  Id.   Second, the claimed invention must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the judicial exception.  Id.  
In making this determination, the examiner should follow the two-step analysis provided in MPEP 2106(III).  
Step 1 asks if the claim is to one of the four statutory categories.  Id.  If yes, Step 2A, Prong One asks whether the claim recites a judicial exception.  MPEP 2106.04(II).  If yes, Step 2A, Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application.  Id.  If no, Step 2B asks whether the claim as a whole amounts to significantly more than the judicial exception.  Id.  If no, then the claim is patent ineligible under 35 U.S.C. 101.  Id.
For Step 2A, Prong One, the judicial exceptions include abstract ideas, laws of nature and natural phenomena.  Id.  The enumerated grouping of abstract ideas include (1) mathematical concepts, (2) certain methods of organizing human activity and (3) mental processes.  MPEP 2106.04(a).  A mental process is a concept that can be performed in the human mind, including observation, evaluation, judgment or opinion.  Id.  The courts do not distinguish between mental processes that are performed entirely in the human mind and those that require a human to use a physical aid to perform the claim limitation.  MPEP 2106.04(a)(2)(III).
For Step 2A, Prong Two, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment is insufficient to integrate the judicial exception into a practical application.  MPEP 2106.04(d)(I).  As such, merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application.  Id. 
For Step 2B, if the additional element or combination of elements is no more than well-understood, routine, conventional activities previously known to the industry, recited at a high level of generality, then the additional element does not favor patent eligibility.  MPEP 2106.05(d).
 Claim 1 recites:
1.  An air filter device of an industrial machine in which an air filter is arranged in a filtered portion of the industrial machine, the air filter device comprising:
a first operation unit which transports the long air filter toward the filtered portion;
a second operation unit which collects the air filter transported from the first operation unit and used in the filtered portion; and
a control unit which controls drive of the first operation unit and the second operation unit,
wherein the control unit includes a first determination unit which determines whether or not the air filter in the first operation unit is about to run out or runs out, and outputs, when the first determination unit determines that the air filter is about to run out or runs out, a signal indicating that the air filter needs to be replaced.

For Step 1, the claim is in one of the four statutory categories, because claim 1 describes a device which is a machine.
For Step 2A, Prong One, the claim recites an abstract idea which is the mental process of determining that an air filter is about to run out or runs out.  This is a mental process because determining that the air filter is about to run out or runs out is a form of observation that could be performed in the human mind.  MPEP 2106.04(a).  
For Step 2A, Prong Two, the claim fails to recite any additional elements that integrate the abstract idea into a practical application.  Claim 1 does state that a signal indicating that the air filter needs to be replaced is sent when the first determination unit determines that the air filter is about to run out or runs out.  But this does not integrate the abstract idea into a practical application, because the signal could be a thought within a person’s mind.  Also, this would not constitute integrating the abstract idea into a practical application, because, at best, the step of sending a signal would amount to triggering an alarm.  See Parker v. Flook, 437 U.S. 584, 594 (1978) (“the use of alarm limits to trigger alarms” is of “no claim of patentable invention”). The claim also recites the structure of the air filter device.  But these additional elements do not integrate the abstract idea into a practical application, because the claim does not explain how the determination is used in conjunction with the structure of the air filter device, because nothing is done with the determination after is has been made.  Note also that the structure of the filter device is a mere indication of the field of use or technological environment in which the judicial exception is preformed, which is insufficient to integrate the abstract idea into a practical application.  MPEP 2106.04(d)(I)
None of the other elements in claim 1 (e.g., the first and second operational units, and the control units) do anything with the abstract idea of determining whether or not the air filter is about to run out. 
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the air filter device is routine and conventional, in view of the prior art cited above.
Claims 12 and 13 are patent ineligible, because they depend from claim 1, and do not recite additional elements that integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea.
Claim 7 recites:
7.  The air filter device of the industrial machine according to claim 2, the air filter device further comprising: an inspection unit which inspects, with a sensor, a state of the dirt of the air filter after the dirt is removed with the dirt removal unit,
wherein the control unit further includes a second determination unit which determines whether or not the state of the dirt of the air filter inspected with the inspection unit exceeds a preset state of the dirt, and
when the second determination unit determines that the preset state of the dirt is exceeded, the control unit outputs a signal indicating that the air filter needs to be replaced.

For Step 1, the claim is in one of the four statutory categories, because claim 1 describes a device which is a machine.
For Step 2A, Prong One, the claim recites a judicial exception which is the abstract idea of determining that a preset state of dirt is exceeded.  This is an abstract idea, because making a determination is a mental process as it is a form of observation, evaluation, judgment or opinion.  MPEP 2106.04(a).  
For Step 2A, Prong Two, the claim does not recite any additional elements that integrate the abstract idea into a practical application.  The claim does indicate that the control unit outputs a signal indicating that the air filter needs to be replaced.  But this does not integrate the abstract idea into a practical application, because the signal could be a thought within a person’s mind.  Also, this would not constitute integrating the abstract idea into a practical application, because, at best, the step of sending a signal would amount to triggering an alarm.  See Parker v. Flook, 437 U.S. 584, 594 (1978) (“the use of alarm limits to trigger alarms” is of “no claim of patentable invention”). The claim also recites the structure of the air filter device.  But these additional elements do not integrate the abstract idea into a practical application, because the claim does not explain how the determination is used in conjunction with the structure of the air filter device, because nothing is done with the determination after is has been made.  Note also that the structure of the filter device is a mere indication of the field of use or technological environment in which the judicial exception is preformed, which is insufficient to integrate the abstract idea into a practical application.  MPEP 2106.04(d)(I).
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the air filter device is routine and conventional, in view of the prior art cited above.
Note that claims 8 and 9 are patent eligible under 35 U.S.C. 101.  Similar to claim 7, claims 8 and 9 each recite the abstract idea of determining that a preset state of dirt is exceeded.  But claims 8 and 9 each integrate the abstract idea into a practical application.  This is because claim 8 says that when it is determined that the preset state of the dirt is exceeded, the control unit controls the drive of the first operation unit and the second operation unit so as to transport again the air filter toward the dirt removal unit.  Likewise, claim 9 says that when it is determined that the preset state of the dirt is exceeded, the control unit switches to the second dirt removal unit.
Claim 11 recites:
11.  The air filter device of the industrial machine according to claim 2, wherein the control unit further includes a third determination unit which determines whether or not an operating time preset in the industrial machine is exceeded, and
when the third determination unit determines that the operating time is exceeded, the control unit outputs the signal indicating that the air filter needs to be replaced.

For Step 1, the claim is in one of the four statutory categories, because claim 1 describes a device which is a machine.
For Step 2A, Prong One, the claim recites a judicial exception which is the abstract idea of determining that an operating time is exceeded.  This is an abstract idea because determining that an amount of time has passed is a mental process, as it is a form of observation, evaluation or judgement.  MPEP 2106.04(a).  
For Step 2A, Prong Two, the claim does not recite any additional elements that integrate the abstract idea into a practical application.  The claim does indicate that the control unit outputs a signal when the time is exceeded, with the signal indicating that the air filter needs to be replaced.  But this does not integrate the abstract idea into a practical application, because the signal could be a thought within a person’s mind.  Also, this would not constitute integrating the abstract idea into a practical application, because, at best, the step of sending a signal would amount to triggering an alarm.  See Parker v. Flook, 437 U.S. 584, 594 (1978) (“the use of alarm limits to trigger alarms” is of “no claim of patentable invention”). The claim also recites the structure of the air filter device.  But these additional elements do not integrate the abstract idea into a practical application, because the claim does not explain how the determination is used in conjunction with the structure of the air filter device, because nothing is done with the determination after is has been made.  Note also that the structure of the filter device is a mere indication of the field of use or technological environment in which the judicial exception is preformed, which is insufficient to integrate the abstract idea into a practical application.  MPEP 2106.04(d)(I).
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the air filter device is routine and conventional, in view of the prior art cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Watanabe is in the record as the 24-page Foreign Reference dated Nov. 08, 2021.